DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,219,913. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Claim 1 recites a spinal implant system comprising: a first endplate including an anterior end, a posterior end, an upper surface and a lower surface, wherein the upper surface includes surface protrusions, wherein a first through opening extends between the upper surface and the lower surface of the first endplate (see claim 1, Lines 1-6 of the patent); a second endplate including an anterior end, a posterior end, an upper surface and a lower surface, wherein the lower surface includes surface protrusions, wherein a second through opening extends between the upper surface and the lower surface of the first endplate (see claim 1, Lines 7-12 of the patent); a middle portion that extends between the first endplate and the second endplate, wherein the middle portion comprises an anterior end, a posterior end, a first sidewall extending between the anterior end and the posterior end, and a second sidewall extending between the anterior end and the posterior end (see claim 1, Lines 13-18 of the patent), wherein the middle portion is connected to the first endplate via a first dovetail groove, wherein the middle portion is connected to the second endplate via a second dovetail groove (see 
As to dependent Claims 2-10 of the current application: Claims 2-10 of the patent are substantially similar or identical to Claims 2-10 of the current application.
Claim 11 recites a spinal implant system comprising: a first endplate including an upper surface and a lower surface, wherein the upper surface includes surface protrusions, wherein a first through opening extends between the upper surface and the lower surface of the first endplate, wherein the first through opening is the only through opening that extends between the upper surface and the lower surface of the first endplate (see claim 11, Lines 1-9 of the patent); a second endplate including an upper surface and a lower surface, wherein the lower surface includes surface protrusions, wherein a second through opening extends between the upper surface and the lower surface of the first endplate, wherein the second through opening is the only through opening that extends between the upper surface and the lower surface of the second endplate (see claim 11, Lines 10-17 of the patent); a middle portion that extends between the first endplate and the second endplate, wherein the middle portion comprises an anterior end, a posterior end, a first sidewall extending between the anterior end and the posterior end, and a second sidewall extending between the 
As to dependent Claims 12-20 of the current application: Claims 12-20 of the patent are substantially similar or identical to Claims 12-20 of the current application.

Claim Objections
Claim 2, 3, 7-10, 15, & 18-20 are objected to because of the following informalities: Each instance of the limitation “the translatable portion” should be replaced with the limitation --the middle portion--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: 
In Line 3, the limitation --of the first endplate-- should be added after the words “upper surface”. 
In Line 6, the limitation --of the second endplate-- should be added after the words “lower surface”.
In Line 7, the word --and-- should be added after the semi-colon.
In Line 10 and Lines 10-11, the limitation --of the middle portion-- should be added after each instance of the words “posterior end”. 
In Line 16, the word --and-- should be added after the comma.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities: In Line 1, the word --further-- should be added before the word “comprises”. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: In Line 1, the word --further-- should be added before the word “comprises”. In Line 2, the limitation --angled surface of the-- should be added before the words “first endplate”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: In Line 1, the word --further-- should be added before the word “comprises”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: In Line 2, the limitation --angled surface of the-- should be added before the words “first endplate”. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: 
In Line 2, the limitation --of the first endplate-- should be added after the words “upper surface”. 
In Line 6, the limitation --of the second endplate-- should be added after the words “lower surface”.
In Line 9, the word --and-- should be added after the semi-colon.
In Line 14, the limitation --of the middle portion-- should be added after the word “sidewalls”. 
In Line 19, the word --and-- should be added after the comma.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities: In Line 1, the word --further-- should be added before the word “comprises”. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: In Line 1, the word --further-- should be added before the word “comprises”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Lines 5-7 recites the limitation “a second endplate… wherein a second through opening extends between the upper surface and the lower surface of the first endplate” which renders the claim indefinite as it is unclear if two through openings are being recited in the first endplate or if the second through opening is through the second endplate. For purposes of examination, the limitation is being interpreted as ‘wherein a second through opening extends between the upper surface and the lower surface of the second endplate’. Appropriate correction is required. 
Claim 11 at Lines 7-8 recites the limitation “a second endplate… wherein a second through opening extends between the upper surface and the lower surface of the first endplate” which renders the claim indefinite as it is unclear if two through openings are being recited in the first endplate or if the second through opening is through the second endplate. For purposes of examination, the limitation is being interpreted as ‘wherein a second through opening extends between the upper surface and the lower surface of the second endplate’. Appropriate correction is required. 
Claim 13 at Lines 2-3 recites the limitation “wherein the first upper recess receives a first portion of the first endplate therein and the second upper recess receives a second portion of the second endplate therein” which renders the claim indefinite is it is unclear how the second upper recess receives the second endplate when the first upper recess receives the first endplate. For purposes of examination, the limitation is being interpreted as “wherein the first upper recess receives a first portion of the first endplate therein and the second upper recess receives a second portion of the first endplate therein’. Appropriate correction is required. 
Claim 14 at Lines 2-3 recites the limitation “wherein the first lower recess receives a first portion of the second endplate therein and the second upper recess receives a second portion of the second endplate therein” which renders the claim lower recess receives a second portion of the second endplate therein’. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Olmos et al. (US PG Pub No 20080140207).
Regarding Claims 1, 4, 5, 11, 17 & 19, Olmos et al. discloses a spinal implant system (200, Fig. 16A-16B) including: a first endplate (202, Fig. 21B) including an anterior end (left portion), a posterior end (right portion), an upper surface (outer bone-engaging surface) and a lower surface (interior surface), wherein the upper surface of the first endplate includes surface protrusions in the form of teeth (260, Paragraph [0163-0164]), wherein an elongated first through opening (252, Figs. 16B, 17 & 21B, Paragraph [0162]) extends between the upper surface and the lower surface of the first endplate, and wherein the first through opening is the only through opening that extends between the upper surface and the lower surface of the first endplate (Fig. 16A); a second endplate (204, Fig. 20B) including an anterior end (left portion), a posterior end (right portion), an upper surface (interior surface) and a lower surface (outer bone-
Regarding Claims 2 & 7, Olmos et al. discloses wherein the first endplate further includes an angled surface (220) that engages the middle portion (Fig. 16B).
Regarding Claims 3, 8, & 18, Olmos et al. discloses wherein the middle portion further includes a first ramped surface (230) that engages the angled surface of the first endplate (Fig. 16A) and a second ramped surface (270) in contact with the second endplate (Fig. 17).
Regarding Claim 6, Olmos et al. discloses a tapered upper portion and a tapered lower portion forming a nose (angled upper and lower portions at tip of 208, Fig. 17-18).
Regarding Claims 9-10 & 15-16, Olmos et al. discloses a threaded actuation member (210, Fig. 18 & 22) received in the middle portion (Fig. 18); wherein rotation of the actuation member causes translation of the middle portion (Paragraphs [0170 & 0174]).
Regarding Claim 12, Olmos et al. discloses wherein the first through opening includes a first sidewall and a second sidewall (walls formed by opening lying parallel to longitudinal axis of the device), wherein the first sidewall is parallel to the second sidewall (Fig. 20B).
Regarding Claims 13-14, Olmos et al. discloses wherein the middle portion further includes a first upper recess (recessed sides of 230, Fig. 23A) and a second upper recess (recessed sides of 272, Fig. 24B), wherein the first upper recess receives 
	Regarding Claim 20, Olmos et al. discloses wherein an instrument (400) is configured to engage the posterior end of the middle portion (via engagement of 250 & 422) to move the middle portion (Figs. 25-25). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/JESSICA WEISS/Primary Examiner, Art Unit 3775